DISMISS and Opinion Filed November 18, 2013




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01288-CV

                                  BILLY GREER, Appellant
                                           V.
                                BANK OF AMERICA, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-4095-C

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Francis
        In a letter dated October 9, 2013, the Court questioned its jurisdiction over this appeal.

Specifically, it appeared that the trial court’s judgment did not injure appellant. We requested

appellant to file a jurisdictional brief, within ten days, addressing the Court’s concern. We

cautioned appellant that failure to file a jurisdictional brief within the time requested may result

in dismissal of the appeal without further notice. As of today’s date, appellant has not filed a

jurisdictional brief.

        Generally, an appeal may be brought only by parties who have been injured by the trial

court’s judgment. See Jack Jones Hearing Ctrs., Inc. v. State Comm. of Exam’rs in Fitting and

Dispensing of Hearing Instruments, 363 S.W.3d 911, 914 (Tex. App.—Austin 2012, no pet.).

An appellant does not have standing and this Court does not have jurisdiction over an appeal of
an order that does not injure an appellant. See Texas Ass’n of Bus. v. Texas Air Control Bd., 852
S.W.2d 440, 443 (Tex. 1993) (standing is implicit in the concept of subject matter jurisdiction

which is essential to a court’s authority to decide a case).

        In this case, the justice court signed a judgment in the forcible detainer action. Appellant

appealed that judgment by filing an appeal bond. See TEX. R. CIV. P. 749 & 749c. The effect of

the appeal bond is to obtain a trial de novo in the county court at law. The justice court’s

judgment was vacated by filing the appeal bond. See In re Garza, 990 S.W.2d 372, 374 (Tex.

App.—Corpus Christi 1999, orig. proceeding). Subsequently, the county court at law dismissed

the case for want of prosecution. The dismissal by the county court at law after the appeal was

perfected was a dismissal of the entire case and left the matter standing as if no lawsuit had been

filed. See id.

        Thus, the order appealed did not injure appellant. Accordingly, we dismiss this appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




131288F.P05                                            /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

BILLY GREER, Appellant                            On Appeal from the County Court at Law
                                                  No. 3, Dallas County, Texas.
No. 05-13-01288-CV       V.                       Trial Court Cause No. CC-13-4095-C.
                                                  Opinion delivered by Justice Francis.
BANK OF AMERICA, Appellee                         Justices FitzGerald and Myers, participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, BANK OF AMERICA, recover its costs of this appeal
from appellant, BILLY GREER.


Judgment entered November 18, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –3–